The present application is being examined under the pre-AIA  first to invent provisions

DETAILED ACTION
Claims 1-10 are pending in the Claim Set filed 6/08/2021.
Herein, claims 8 and 17-23 are for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/08/2021 and 6/22/2021 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112, first paragraph
6.   The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 7 is rejected under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description.
It is unclear if Dacryopinax spathularia strain FU50088, Ditiola radicata strain MUCL 53180, Ditiola nuda strain CBS 173.60 or Femsjonia luteo-alba (= Ditiola pezizaeformis) strain MUCL 53500 is known and publicly available, or can be reproducibly isolated without undue experimentation.  Therefore, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above bacteria, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the claimed bacterial group as claimed is an unpredictable event.  
The specification lacks complete deposit information for the deposit of Dacryopinax spathularia strain FU50088, Ditiola radicata strain MUCL 53180, Ditiola nuda strain CBS 173.60 or Femsjonia luteo-alba (= Ditiola pezizaeformis) strain MUCL 53500. It is unclear whether Dacryopinax spathularia strain FU50088, Ditiola radicata strain MUCL 53180, Ditiola nuda strain CBS 173.60 or Femsjonia luteo-alba (= Ditiola pezizaeformis) strain MUCL 53500 are known and publicly available or can be reproducibly isolated from nature without undue experimentation. 
Applicant's referral to the deposit of Dacryopinax spathularia strain FU50088, Ditiola radicata strain MUCL 53180, Ditiola nuda strain CBS 173.60 or Femsjonia luteo-alba (= Ditiola pezizaeformis) strain MUCL 53500 is an insufficient assurance that the required deposit has been made and all the conditions of 37 CFR 1.801-1.809 met.
If the deposit is made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit 
If the deposit is not made under the provisions of the Budapest Treaty, then in order to certify that the deposit complies with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request:
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application:

(d) the deposits will be replaced if they should become nonviable or non-replicable.
  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.  See MPEP 2406 and 37 CFR 1.804(b).
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite ‘may’ (i.e., may be present in open chain form and/or in the form of a lactone, or a physiologically acceptable salt, and/or an ester thereof) which is indefinite as the metes and bounds of claim 12 are unclear. The permissive term ‘may’ is used to express possibility or probability and is 
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
Claim 2-8 and 10 are rejected as depending from a rejected claim.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 are unclear.
Claims 1 and 9 recites (in part): R is a carbohydrate moiety bound via one of its carbon atoms to the binding oxygen, and/or a physiologically, acceptable salt thereof, or an ester thereof 
According to claims 1 and 9 ‘an ester thereof’ is claimed. There is, however, no indication or information given, which hydroxy-group is esterified and what kind of acid is used to form the ester. Therefore, the structures of the compounds of claim 8 are unclear, as instantly claimed. 

The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
Claims 2, 3, 5-8 and 10 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishida et al (Structure Elucidation of Glycosidic Antibiotics Glykenins, The Journal of Antibiotics, Vol. 44, No. 5, 1991, p.541, cited in IDS) [Nishida] in view of Faivre et al (Interest of glycolipids in drug delivery from physicochemical properties to drug targeting, p.1031, 18 Aug 2010) [Faivre] and Baechler et al (US20100239738) [Baechler].
Regarding claims 1-10,
Nishida teaches glycosidic antibiotics glykenins (GK), which exhibit inhibitory activity against Gram-positive bacteria (p.541, first paragraph; Fig. 1 Structures of GK-IV; See entire document).
26 long-chain fatty acid) and R3 = C(O)CH3 (trisaccharide: Xyl1-Xyl2-Glu). See Fig. 1: GK-IVA (2a) (structure shown below):


    PNG
    media_image1.png
    187
    524
    media_image1.png
    Greyscale

                                   Fig. 1
where m = 4, n = 3, o = 0 or 1 and p = 3 to 17, with the proviso that the sum of m + n + o + p = 26 (i.e., not less than 14), and R is a trisaccharide: Xyl1-Xyl2-Glu, (carbohydrate) moiety bound via one of its carbon atoms to the binding oxygen, where the compound is present in open chain form and/or in the form of a lactone (Chemical Structure of GK-IVA as shown above in Fig. 1, p.541; See entire document).
Regarding compounds recited in claim 4 wherein at least one hydroxyl group esterified with an acid with 3 or more carbon atoms.
Nishida teaches the moiety R (i.e., R3 = C(O)CH3 (trisaccharide: Xyl1-Xyl2-Glu) carries at least one hydroxyl group esterified with an acid with two carbon atoms (e.g., acetyl group = C(O)CH3)), which differs from an R having a 2CH3 (propionates, as listed in instant claim 23) by one methylene group (CH2).
A prima facie case of obviousness can be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See also In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) (homologs are prima facie obvious). Further, compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Moreover, to those skilled in chemical art, one homologue is not such an advance over adjacent member of series as requires invention because chemists knowing properties of one member of series would in general know what to expect in adjacent members. In re Henze, 85 USPQ 261 (1950). Accordingly, it would have been obvious to one skilled in the art at the time of the invention to provide homologs of the 
In particular, Nishida teaches that glycosidic antibiotics glykenins provide inhibitory activity against Gram positive bacteria (P.541, bottom of left column and top of right column). 
Nishida differs from the claims in that the document does not teach a method of preserving a material or imparting antimicrobial properties to said material, wherein the material to which the compound is added is a cosmetic, a food, a beverage, a pharmaceutical, a medical device, or an active packaging material.
However, Faivre and Baechler, as a whole, cure the deficiencies.
Faivre teaches that glycolipids offer a wide range of applications in the pharmaceutical and cosmetic fields (p.1031, first paragraph; Conclusions on page 1042; See entire document). 
Baechler teaches adding glycolipids to beverage creamer (Title; Abstract; [0020]; See entire document).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to a method of preserving a material or imparting antimicrobial properties to said material, wherein the material to which the compound is added is a cosmetic, a food, a beverage, a pharmaceutical, a medical device, or an active packaging material comprising adding to said material an effective amount therefor of a glycosidic antibiotics glykenins (GK) comprising exhibiting inhibitory activity against Gram-positive bacteria as taught by the prior art of Nishida in view of the teachings and guidance 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by Nishida, Faivre and Baechler, as a whole.


No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 7:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626